Title: 18th.
From: Adams, John Quincy
To: 


       I went to the Office in the forenoon; but found myself incapacitated to do any thing, and therefore lost the morning in conversation. Just before two I went with trembling hope to the post office: and as I went into the door my heart almost failed me: but I was soon made happy by a letter from my brother Tom, which confirms the arrival of my Parents. In the afternoon I did nothing more than prepare to go to Boston in the Stage to-morrow morning. I called in the evening at Mrs. Hooper’s, and at Mr. Carter’s, to take their commands.
      